Title: To James Madison from Albert Gallatin, 7 December 1804 (Abstract)
From: Gallatin, Albert
To: Madison, James


7 December 1804. “I enclose an extract of a letter from Colo. Allan of Passamaquody, by which it seems that the British Govt. considering the convention for fixing the limits in that bay (and in the vicinity of Lake of the Woods) as rejected, are taking measures to assert their claim to Moose Island by far the largest of those which had fallen to our share by the sd. convention.”
